Citation Nr: 1040515	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain.

2.  Whether new and material evidence was received to reopen a 
claim for service connection for plantar fasciitis.

3.  Whether new and material evidence was received to reopen a 
claim for service connection for major depressive disorder.

4.  Whether new and material evidence was received in order to 
reopen a claim for service connection for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1990 and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file reflects that on her VA Form 9 dated in June 2007 
the Veteran requested a video teleconference hearing before a 
Veteran's Law Judge.  However, in June 2009 the Veteran withdrew 
her request for a video hearing and requested to instead have a 
hearing before a traveling Veteran's Law Judge at the RO.  In 
September 2010, in a document entitled "Motion to Remand," the 
Veteran's representative reiterated the Veteran's request for a 
Travel Board hearing. Such hearing has not yet been held.  
Therefore, this case must be remanded in order to afford the 
Veteran to appear at a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate action 
to schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in accordance 
with applicable procedures.  A copy of the 
notice provided to the Veteran and her 
representative of the scheduled hearing 
should be placed in the claims folder.  If 
the Veteran decides that she does not want to 
wait for a hearing, she should withdraw the 
hearing request in writing to the RO.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven D. Reiss
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


